Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Javon Stephenson appeals the district court’s order granting defendants’ motion for summary judgment and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stephenson v. Davenport, No. 1:14-cv-*33000266-TSE-IDD, 2016 WL 3661304 (E.D. Va. June 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED